Citation Nr: 0629828	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an effective date prior to September 1, 2001, 
for a grant of Department of Veterans Affairs (VA) death 
pension benefits.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The veteran retired in May 1996 after more than 20 years of 
active duty. He died in February 2000, and the appellant is 
his surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
decision by the Reno, Nevada, VA Regional Office (RO) which 
granted the appellant VA death pension benefits, effective 
September 1, 2001.  The case was before the Board in January 
2004, when it was remanded for additional development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC). VA will notify the appellant if further action 
is required on her part.


REMAND

The Board notes that the January 2004 Remand directed the RO, 
in pertinent part, to notify the appellant of the VCAA as it 
pertains to her claim for an earlier effective date. Review 
of the claims file does not indicate that this development 
was accomplished.

(In its March 2004, letter, the RO informed the appellant of 
the evidence needed to substantiate a claim for VA death 
pension, but did not inform her of the evidence needed to 
substantiate a claim for an earlier effective date for the 
award of VA death pension.)

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.

The Board regrets any further delay in this case. However, 
given the circumstances, the Board has no recourse but to 
remand the case to the RO for the following:

1.  With respect to the claim for an 
effective date prior to September 1, 
2001, for a grant of VA death pension 
benefits, the RO should send the 
appellant a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include 
notification that she should submit any 
pertinent evidence in her possession.

The letter should also advise the 
appellant of what may be considered a 
claim for VA death benefits (38 C.F.R. §§ 
3.153, 3.155) and that she should submit 
or identify evidence showing that she 
submitted such a claim prior to August 1, 
2001.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unable to obtain any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and request her to 
submit the outstanding evidence.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
issue remains denied, the appellant 
should be issued an appropriate 
Supplemental Statement of the Case and 
provided the opportunity to respond 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


